 LOCAL 282, TEAMSTERSLocal 282, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca and General Contractors Association of NewYork, Inc., on behalf of all its members. Case 2-CD-538November 16, 1977DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, PENELLO, AND MURPHYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by General Contractors Associa-tion of New York, Inc., herein called GCA, on behalfof all its members, alleging that Local 282, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein calledTeamsters Local 282, had violated Section 8(b)(4)(D)of the Act by engaging in certain proscribed activitywith an object of forcing or requiring the GCAemployer-members to assign certain work to mem-bers of Teamsters Local 282 rather than to employ-ees represented by Local 731, Building, Concrete,Excavating and Common Laborers Union of GreaterNew York, Long Island Vicinity, AFL-CIO, hereincalled Laborers Local 731, or to employees repre-sented by Local 813, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein called Teamsters Local 813. Theinvestigation disclosed that Local 15-15A, Interna-tional Union of Operating Engineers, AFL-CIO,herein called Operating Engineers Local 15, also hasan interest in this proceeding.Pursuant to notice, a hearing was held beforeHearing Officer Mary W. Taylor on July 8 and 25and August 23, 1977. All parties, except TeamstersLocal 813, appeared and were afforded full opportu-nity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that GCA is amultiemployer association with its principal place of233 NLRB No. 71business in the State of New York, whose membersare engaged in the building and constructionindustry in many States of the United States. Duringthe past year, the employer-members of GCApurchased materials from outside the State having avalue of $50,000. The parties also stipulated, and wefind, that the employer-members of the GCA areengaged in commerce within the meaning of Section2(6) and (7) of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that TeamstersLocal 282, Teamsters Local 813, Operating EngineersLocal 15, and Laborers Local 731 are labor organiza-tions within the meaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeGCA is a trade association of heavy constructioncontractors operating in the New York metropolitanarea. It is the collective-bargaining agent for itsmember firms with regard to approximately a dozenlocal unions. The employer-members of GCA aresignatory to two collective-bargaining agreementswith Teamsters Local 282. The first, Heavy Con-struction and Excavating, 1975-78, covers the use ofteamsters who transport construction debris andexcavation materials from construction sites. Thesecond, Ready-Mix Concrete, Sand, Gravel, Asphalt,and Bulk Cement, 1975-78, covers the use ofteamsters who transport those materials. The GCAmembers are signatory to a contract with LaborersLocal 731 covering the use of laborers engaged inexcavation and foundation work for buildings,landscaping, and/or heavy construction work, andare also signatory to a contract with OperatingEngineers Local 15 covering the use of operatingengineers on heavy construction, excavation, andbuilding foundation work.The present dispute involves the method forremoving debris and excavation materials from twosubway construction sites in New York City, one inManhattan and one in Queens. The general contrac-tors at these sites are, respectively, SchiavoneConstruction Corp. and Slattery Associates, Inc.,both of whom are members of GCA. TeamstersLocal 282 challenged the procedure of removingexcavation materials in refuse containers rather thanin dump trucks at these two sites as well as other siteswhere GCA members were performing services,because it believed that Teamsters Local 282 mem-bers were being deprived of work which traditionallyhad been performed by them. The record reveals521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, at the time of the dispute, the standardoperating procedure for the removal of debris' andexcavation materials2from the subway tunnels atboth sites was as follows: the debris and excavationmaterials were brought to the surface from a depth of60 feet. Upon reaching the surface, the materialswere loaded into either dump trucks or refusecontainers, the latter being a dump truck body that isbrought to the construction site on a truck tractoroperated by an independent carting company,lowered to the ground, and picked up at a latter datewhen the container is full. This excavation operationinvolves four different unions. Teamsters Local 282supplies drivers for the dump trucks. TeamstersLocal 813 and other unions supply drivers for therefuse container trucks. Laborers Local 731 supplieslaborers who load the dump trucks and refusecontainers by hand. Operating Engineers Local 15supplies the operating engineers who load the dumptrucks and containers by machine.On the morning of April 1, 1977.3 Theodore King,the assistant director for labor relations for GCA,received a telephone call from Robert Sasso, secre-tary-treasurer of Teamsters Local 282, and was toldby Sasso that Teamsters Local 282 was going tostrike the Slattery and Schiavone construction sitesunless a Teamsters Local 282 man was given the jobof "standing-by" the refuse containers on those sites.On that same morning, Edward McFarland, businessagent for Teamsters Local 282, appeared at theSlattery jobsite and informed Donald O'Hare, jobsuperintendent, that he would shut down that job ifO'Hare loaded the refuse containers on the site.O'Hare turned the matter over to William Hartigan,equipment superintendent of Slattery, who was alsoinformed by McFarland that there would be a strikeif the refuse containers were loaded, and that it wasthe work of a Teamsters Local 282 man to "stand-by" the container during its loading. HowardMattson, counsel to GCA, also received a telephonecall on April I from John Cody, president ofTeamsters Local 282, in which Cody stated thatunless each container on GCA jobsites was mannedby a Teamsters Local 282 member or, in thealternative, all containers were removed and dumptrucks used, there would be a strike of that employer-member not only with regard to the job where thatcontainer was being used, but with regard to all jobsof that employer-member. No strike occurred on thatday.On April Il, William Finneran, Jr., attorney andgeneral manager of GCA, along with representativesof Slattery and Schiavone, met with Sasso and otherI "Debris" has been defined in the record as "unusable lumber.""spillage of concrete," "broken brick," "wrapping around pipes," "emptywaterproofing cans." and "anything that can't be salvaged."Teamsters Local 282 officials to discuss the events ofApril 1. Sasso threatened to strike unless TeamstersLocal 282 delivered and removed refuse containersfrom jobsites, and demanded that if a container wason the jobsite an employee represented by TeamstersLocal 282 must man it. At a further meeting on April15, the same demands were made by TeamstersLocal 282, and its president, John Cody, threatenedto strike every contractor in the industry if thecontainers were not manned or else removed.Teamsters Local 282 also demanded that the disputebe resolved through the arbitration process of itscollective-bargaining agreement with GCA, but theGCA refused to arbitrate.On June 21, the day before the first session ofhearings in this case, Teamsters Local 282 againthreatened to strike all GCA members if they did notaccede to the original demands and if GCA proceed-ed with the hearing. On June 22, the first day ofhearings, Teamsters Local 282 struck several mem-bers of GCA.B. The Work in DisputeThe work in dispute involves the delivery, dropoff,pickup, and removal of refuse containers fromconstruction sites where GCA members are perform-ing services, specifically at Archer Avenue inJamaica, Queens, New York, run by Slattery Asso-ciates, Inc., and at 63d Street and Lexington Avenuein Manhattan, run by Schiavone Construction Corp.C. The Contentions of the PartiesGCA contends that Teamsters Local 282 hasviolated Section 8(b)(4)(D) by seeking to compel theassignment of the disputed work to employeesrepresented by Teamsters Local 282, and that theBoard should award the work in dispute to theemployees who are represented by unions havingcollective-bargaining agreements with carting com-panies which deliver and remove refuse containerson construction sites. In making this award, theBoard should rely on such factors as the currentcollective-bargaining agreements between GCA andTeamsters Local 282, Laborers Local 731, andOperating Engineers Local 15; GCA's past practiceand preference; area and industry practice; andeconomy and efficiency of operation. GCA alsocontends that a jurisdictional work dispute within themeaning of Section 10(k) of the Act is involvedherein, because the collective-bargaining agreementbetween Teamsters Local 282 and GCA does notattempt to assign any work regarding refuse contain-2 "Excavation materials" have been defined in the record as "dirt" and"muck," the latter being a combination ofdirt and rock.3 All dates herein are 1977 unless otherwise indicated.522 LOCAL 282, TEAMSTERSers to employees represented by Teamsters Local282, nor does it assign the removal of excavationmaterials solely to those employees.It is the position of Teamsters Local 282 that nojurisdictional work dispute exists herein, but ratherthat there is a contractual dispute between TeamstersLocal 282 and GCA arising under their collective-bargaining agreement. Teamsters Local 282 assertsthat it never made a demand to load the refusecontainers either by hand or by machine, since thatwork has traditionally been performed by employeesrepresented by Laborers Local 731 and OperatingEngineers Local 15. It also asserts that it has nodispute with Teamsters Local 813. In support of itsassertion that no jurisdictional work dispute exists,Teamsters Local 282 presented the following argu-ment:Traditionally, refuse containers have been utilizedon construction sites in the metropolitan area solelyfor the purpose of removing debris or garbage. It(Teamsters Local 282) has never had any objectionto the utilization of containers for that purpose. Thepresent dispute exists because prior to April I dumptrucks driven by Teamsters Local 282 members weretraditionally the suitable means for removing excava-tion materials from construction sites, with certainexceptions for safety reasons. As of April 1, accord-ing to Teamsters Local 282, the employer-membersof GCA substituted refuse containers in lieu of dumptrucks for the removal of excavation materials. As aresult, dump trucks were no longer being utilized,putting many employees represented by TeamstersLocal 282 out of work. Therefore, Teamsters Local282 demanded that, if refuse containers were going tobe used in lieu of dump trucks for the removal ofexcavation materials, an employee represented byTeamsters Local 282 should be "employed," not inplace of somebody else, but simply "employed" as hehad been in the past. According to Teamsters Local282, its demand was made pursuant to its collective-bargaining agreement with GCA, and it has soughtto arbitrate the grievance pursuant to that agreement.It is the position of Operating Engineers Local 15that no jurisdictional dispute exists herein, as therehas been no claim by Teamsters Local 282 to anywork performed by employees represented by Oper-ating Engineers Local 15.Laborers Local 731 takes no position in this case.Teamsters Local 813 did not appear and thus takesno position in this case.I A "work claim" arises when an employee discovers that work which isrightfully his to perform has been performed by another employee. TheD. Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute under Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated and that theparties have not agreed upon a method for thevoluntary adjustment of the dispute.Teamsters Local 282 contends that the disputeherein is not a jurisdictional work dispute, but ratherit is a contractual disagreement between itself andGCA as to the traditional method for removingexcavation materials from construction sites in theNew York metropolitan area. To support thiscontention, Teamsters Local 282 relied on thetestimony of several witnesses to attempt to provethat prior to April I GCA had used refuse containerssolely for the removal of debris and dump trucksmainly for the removal of excavation materials. OnApril 1, according to that testimony, GCA usedrefuse containers for the removal of both debris andexcavation materials for the very first time. Sincesuch a change in the Employer's operations, if in factsuch a change did occur, might constitute a violationof its collective-bargaining agreement with GCA,Teamsters Local 282 would have us deny theexistence of a jurisdictional work dispute and leavethe parties to resolve their dispute through arbitra-tion. Based upon the record in this case, we areunable to deny the existence of a jurisdictional workdispute.As to the use of refuse containers prior to and afterApril 1, Teamsters Local 282 relied on the testimonyof Frank Greico, assistant shop steward on theSlattery project; William Moran, Teamsters Local282's foreman on the Schiavone project; and EdwardMcFarland, business agent for Teamsters Local 282.Greico testified that on April 2 containers were usedfor excavation materials for the first time ever.Moran similarly testified that containers were usedexclusively for garbage rather than excavationmaterials prior to April 1, but he also pointed outthat, when safety conditions require it, containers areused for excavation materials as well. Moran thencontradicted himself by testifying that it was unsafeto use containers for excavation materials under anycircumstances, because they are too light and notconstructed for such purposes.Greico and Moran also testified as to "workclaims"4they had filed with GCA which werehonored under circumstances similar to those in thepresent case. This would of course directly contradicttheir testimony that prior to April I excavationmaterials were never removed in refuse containers.Union and Employer then hold a panel hearing on the claim to determinewhether it is meritonous.523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen pressed as to the nature of these "workclaims," they both admitted that they dealt with themovement of materials on the jobsite itself byemployees using other equipment, such as payloadersand cranes, in lieu of dump trucks. Greico alsoidentified a number of photographs which he hadtaken at the Slattery jobsite. He identified thecontents of several refuse containers as beingexcavation materials. But when pressed as to whenhe took those photographs, he stated "intermittentlythrough April. March. All the way down the line...." McFarland testified that on April I Slatterybegan to use containers in place of dump trucks forthe removal of excavation materials, and that prior toApril I there were no containers at all on that jobsite.When pressed further, he admitted that there mayhave been one container on the site for garbage, butthat it could not have been used for excavationmaterials simply because, if it had been used in sucha manner, he would have been called to the jobsiteon an earlier occasion than April 1.5 He also testifiedthat containers could not have been used forexcavation materials prior to April I because therewere too many dump trucks being used to economi-cally justify the use of containers for excavationmaterials. However, on April 1, according to McFar-land, no dump trucks were being used at Slattery'sjobsite, thus requiring that containers be used in theirplace. This testimony is directly contradicted by thefact that Slattery used a total of six containers inMarch, and that, beginning in February and lastinguntil June, dump trucks were not being used as muchas before because excavation work had slowedconsiderably.Laborers Local 731, an interested yet impartialparticipant in these proceedings, presented onewitness who directly contradicted the testimony ofTeamsters Local 282's witnesses. Mario Campanella,field representative for Laborers Local 731, testifiedthat both refuse containers and dump trucks havebeen used for the removal of "muck" (excavationmaterials) since the subway construction began,although dump trucks were clearly the primarymethod of removing "muck." He also testified thatTeamsters Local 282 has never had anything to dowith containers on the jobsite, nor has it ever doneany loading of containers.GCA presented several witnesses to support itsassertion that a jurisdictional work dispute exists.Donald O'Hare, Slattery's project superintendent,testified that refuse containers are used primarily forthe removal of debris, but that the frequency of theirI McFarland testified that as business agent for Teamsters Local 282 hevisits at least once a week each worksite at which Teamsters Local 282members are employed.6 This is indicated by two factors. One, that it was the understanding ofuse is determined by "economics and the availabilityof having it there all the time as the materialdevelops." In other words, as the materials arebrought to the surface from 60 feet below the ground,it is not economical to have a dump truck ready at alltimes unless heavy excavation work is being per-formed. But a container can be brought to theconstruction site, dropped off, filled as the jobprogresses, and picked up again when it is full, at amuch lower cost to the Employer.William Finneran, Jr., who is general manager,director of labor relations, and general counsel toGCA, testified that disputes concerning the use ofrefuse containers on construction sites have arisencontinuously since 1967. Prior to the 1975 collective-bargaining negotiations, from September 1974 untilMay 1975, the containers were the subject of manygrievances with Teamsters Local 282, wherein Team-sters Local 282 was demanding that whenevercontainers are used on a jobsite they must have aTeamsters Local 282 driver assigned to it. Thosegrievances were heard and denied. Finneran alsotestified that a similar dispute arose prior to the 1972collective-bargaining negotiations.Based on the testimony outlined above, we areunable to conclude that on April I the employer-members of GCA instituted a drastic change inoperations by suddenly using refuse containers forthe removal of excavation materials. In addition, theHeavy Construction and Excavating Contract, 1975-78, between the Teamsters Local 282 and GCA, doesnot appear to cover the claims made by TeamstersLocal 282. The only applicable clause reads asfollows: "The Employer shall not hire outside trucksor equipment unless all his available suitable trucksand equipment are in use." (Sec. 6, par. c.) Thereappears to be nothing in this clause prohibiting theEmployer from using refuse containers for excava-tion materials, nor requiring the manning of everycontainer with a Teamsters Local 282 man.Therefore, Teamsters Local 282's demands of April1, I , and 15 must be examined to determine whetherthere is reasonable cause to believe that Section8(b)(4)(D) has been violated. It is undisputed thatTeamsters Local 282's primary demand was that oneemployee represented by Teamsters Local 282 beassigned to "stand-by" or "man" every containerwhich is placed on a construction site. It is alsoundisputed that, at the time of its threats to strike, itwas not demanding that its members do the actualloading of refuse containers.6Thus, the only possiblework dispute was between Teamsters Local 282 andall parties and witnesses that the Teamsters Local 282 man assigned to"stand-by" the containers would do absolutely nothing. and, two, that thethreat to strike if the containers were "loaded" was In reference to whattypes of materials were loaded into the containers, rather than the method of524 LOCAL 282, TEAMSTERSthe union representing drivers who are employed bythe carting companies which deliver, drop off, pickup, and remove refuse containers from constructionsites.7In this regard, it is the uncontradicted andundenied testimony of William Finneran, corrobo-rated by Howard H. Mattson, cocounsel to the GCA,that at the April 11 and 15 meetings betweenTeamsters Local 282 and GCA, Teamsters Local 282demanded "the right to deliver and remove contain-ers." Based on this evidence, there is reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred, since Teamsters Local 282 was forcingSlattery and Schiavone, as well as all members ofGCA, to assign to Teamsters Local 282 members thework of delivering, dropping off, picking up, andremoving refuse containers, rather than assigningsuch work to employees represented by unionshaving collective-bargaining agreements with theindependent carting companies.On the basis of the entire record, we conclude thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred. In addition, sincethe arbitration procedure in question is binding onlyon Teamsters Local 282 and GCA, we conclude thatthere exists no agreed-upon method for the voluntaryadjustment of the dispute within the meaning ofSection 10(k) of the Act." Accordingly, we find thatthis dispute is properly before the Board fordetermination.E. Merits of the DisputesSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.9The Board hasheld that its determination in a jurisdictional disputeis an act of judgment based on commonsense andexperience reached by balancing those factorsinvolved in a particular case.'0The following factors are relevant in making thedetermination of the dispute before us:such loading. At the hearing, though, both Greico and Moran testified thatwhat Teamsters Local 282 was really objecting to was the manner in whichrefuse containers were being loaded. According to Greico, their objectionwas that excavation materials and debris were being moved from differentareas or locations on the job to the refuse containers by equipment otherthan dump trucks. Such testimony suggests the possibility that there is also ajurisdictional dispute between Teamsters Local 282 and the OperatingEngineers Local 15 regarding the actual loading of containers. We cannotfind such a dispute based solely upon that testimony, as it was confusing.contradictory, and highly improbable. Thus, based upon the record as awhole, it is clear that Teamsters Local 282 never claimed the right toactually place materials. eithe; manually or by machine, into refusecontainers.7 As of April I. Slattery Associates was using the services of the SwiftCarting Company to deliver and remove containers on the Slattery worksite1. Collective-bargaining agreementsThe employer-members of GCA are signatory to 3-year collective-bargaining agreements with Team-sters Local 282, Laborers Local 731, and OperatingEngineers Local 15. The agreement with TeamstersLocal 282 appears to contemplate generally the taskof driving trucks, although it makes no specificreference to the work in dispute. The agreement withLaborers Local 731 contemplates the employment oflaborers engaged in the traditional work whichlaborers perform on heavy construction and engi-neering projects, specifically including subway andtunnel work. The agreement with Operating Engi-neers Local 15 contemplates the employment ofoperating engineers engaged in their traditional taskson heavy construction projects, including the con-struction of engineering structures and buildingfoundations. GCA is not signatory to any agreementswith Teamsters Local 813, because the refusecontainers are rented from independent cartingcompanies which employ their own drivers who,according to the record, are represented by Team-sters Local 813 or Teamsters Local 282.Since there appears to be nothing in these agree-ments which favors the assignment of the work indispute either to Teamsters Local 282 or to theemployee-drivers who are represented by unionshaving collective-bargaining agreements with cartingcompanies which deliver, drop off, pick up, andremove refuse containers at construction sites, wefind that this factor does not aid us in thedetermination of the present dispute.2. Company and industry practiceIt is clear from the record that GCA and itsmembers originally intended and still prefer to assignthe work in dispute to the drivers of trucks whodeliver and remove refuse containers, regardless ofwhich union represents those drivers. TeamstersLocal 282 has failed to prove that, on April I,Slattery and Schiavone instituted drastic changes intheir operations by removing excavation materialsfrom the worksites in refuse containers rather thanSwift employs drivers who are represented by Teamsters Local 813. Afterthe demands of April I, Slattery switched to the services of King CartingCompany, which employs drivers represented by Local 282. Although it isunclear From the record, all carting companies apparently emplo5driverswho are represented by either Teamsters Local 813 or Teamsters Local 282.8 Accordingly, the motion by Teamsters Local 282 to dismiss the chargeon the grounds that there is no jurisdictional dispute, but rather acontractual dispute which should be arbitrated between Teamsters Local282 and GCA, is hereby denied.I N LR.B. v. Radio & Television Broadcast Engineers Union. Local 1212.International Brotherhood of Electrical Workers. AFL CIO [ColumbiaBroadcasting System .364 U.S. 573 (1961).o International 4ssociation of Machinists. Lodge No. 1743 .4 FL C10 (J.A. Jones Construction Company), 135 NLRB 1402 (1962).525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdump trucks. Rather, it is apparent from the recordthat both debris and excavation materials wereremoved by either dump trucks or refuse containersprior to and after April 1. Thus, Teamsters Local 282has failed to substantiate its claim to the exclusiveright to remove excavation materials by dump truck.Since company and industry practice has been toremove excavation materials and debris in containersas well as dump trucks, and the company andindustry practice has been to assign the delivery andremoval of containers to employee-drivers represent-ed by unions having collective-bargaining agree-ments with carting companies which deliver, dropoff, pick up, and remove refuse containers atconstruction sites, we find that this factor favors anaward to such employee-drivers.3. Relative skillsThere is no difference in skills between drivers ofdump trucks represented by Teamsters Local 282and those employed by the carting companies todeliver and remove refuse containers. In fact, at leastone carting company utilizes drivers represented byTeamsters Local 282. Therefore, we find that thisfactor does not favor the award of the work indispute to either group of employees.4. Economy and efficiency of operationIt is clear from the record that GCA's memberswould suffer losses in economy and efficiency were itrestricted to the use of dump trucks for the removalof excavation materials. As O'Hare testified, theoption of using containers over dump trucks forexcavation work saves the employer the expense ofhaving dump trucks with a driver standing ready atall times. Instead, containers can be left on theconstruction site unmanned, to be filled according tothe pace of the construction and excavation process.If excavation is heavy, dump trucks are moreeconomical. If excavation is light, dump trucksbecome much more costly compared to the use ofcontainers. We therefore find that this factor favorsthe award of the disputed work to employee-driversrepresented by unions having collective-bargainingagreements with carting companies which deliver,drop off, pick up, and remove refuse containers atconstruction sites.ConclusionUpon the record as a whole, and after fullconsideration of all the relevant factors involved, weconclude that employee-drivers who are representedby unions having collective-bargaining agreementswith carting companies which deliver, drop off, pickup, and remove refuse containers at constructionsites where employer-members of GCA are perform-ing services are entitled to perform the work indispute. We reach this conclusion relying on thespecific factors of the preference and past practice ofGCA's members; the industry practice; and theeconomy and efficiency of GCA members' opera-tions. In making this determination, we are awardingthe work in question to employees who are represent-ed by unions having collective-bargaining agree-ments with carting companies which deliver, dropoff, pick up, and remove refuse containers atconstruction sites, but not to those unions or theirmembers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:I. Employee-drivers who are represented byunions having collective-bargaining agreements withcarting companies are entitled to perform the workof delivering, dropping off, picking up, and removingrefuse containers at construction sites where mem-bers of the General Contractors Association of NewYork, Inc., are performing services.2. Local 282, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or requiremembers of the General Contractors Association ofNew York, Inc., to assign the disputed work toemployees represented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 282, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, shall notify theRegional Director for Region 2, in writing, whetheror not it will refrain from forcing or requiring theemployer-members of GCA, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disputedwork in a manner inconsistent with the abovedetermination.526